DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “electrical terminals”, “electrical connector housings” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10/946,434. Although the claims at issue are not identical, they are not patentably distinct.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 6-12 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Haven (US 1581794).
Regarding claim 1, Haven discloses a method (Fig. 1-6) of twisting a pair of wires (16, 16a), comprising: 
a) arranging a first wire parallel (see Fig. 1: two wires are placed on the twister side to side – black wire is in front and the white wires is in the back) parallel to a second wire along a longitudinal axis (horizontal axis going through the wires); 
b) securing ends (see below) of the first and second wires; 
c) gripping (2 grips outer surfaces of the central portions of the wires) outer surfaces of central portions of the first and second wires, wherein inner surfaces (surfaces of the wires touching each other) of the central portions of the first and the second wires are in contact with one another;
d) rotating the central portions of the first and second wires, thereby twisting the first and second wires about one another (2 rotates and twists the two wires).

    PNG
    media_image1.png
    256
    543
    media_image1.png
    Greyscale

Regarding claim 2, Haven discloses the method according to claim 1, wherein the inner surfaces of the central portions of the first and second wires are in uninterrupted contact (see 21-23 contacting) with one another during steps c) and d).  
Regarding claim 3, Haven discloses the method according to claim 1, wherein the inner surfaces of the central portions of the first and second wires are in continuous contact (see 21-23 contacting) with one another during steps c) and d).  
Regarding claim 6, Haven discloses the method according to claim 1, wherein step d) forms a right-hand helical twist in the first and second wires on one side of the central portions of the first and second wires and forms a left-hand helical twist in the first and second wires on an opposite side of the central portions of the first and second wires (see Fig. 1).  
Regarding claim 7, Haven discloses the method according to claim 1, further comprising: e) applying a lateral offsetting force (first 90 degree turn applies lateral offsetting force i.e. vertical force to the wires deflecting the central portions vertically i.e. orthogonally) to the first and second wires by deflecting the central portions of the first and second wires orthogonally from the longitudinal axis, wherein step e) is performed prior to step d).  
Regarding claim 8, Haven discloses the method according to claim 7, wherein a longitudinal tension force (tension on the wires in horizontal direction) caused by the twisting of the first and second wires is less than or equal (examiner notes that during rotation, two forces are caused by the rotation: One of the two forces makes the wires move toward each other and the other force causes the horizontal wire tension. Examiner notes that during the initial twist, if the wires are not touching each other, longitudinal tension force is less than the lateral offsetting force to compensate the force to make the wires move toward each other. If the wires are touching, the two forces are equal.) to the lateral offsetting force during step d).  
Regarding claim 9, Haven discloses the method according to claim 8, wherein the longitudinal tension force is equal (examiner notes that twisting forces is translated to the longitudinal tension force therefore the two forces are equal) to the lateral offsetting force after the completion of step d).  
Regarding claim 10, Haven discloses the method according to claim 9, wherein the deflected central portions of the first and second wires are drawn toward the longitudinal axis by an increase (examiner notes that as rotation proceeds, the longitudinal tension force increases and the wires are drawn toward each other i.e. the longitudinal axis) in the longitudinal tension force during step d).  
Regarding claim 11, Haven discloses the method according to claim 1, wherein the outer surfaces of central portions of the first and second wires are gripped by a gripping mechanism (2) defining a U-shaped groove (see Fig. 4: 6) during steps c) and d).  
Regarding claim 12, Haven discloses the method according to claim 11, wherein the gripping mechanism is rotated by a rotating mechanism (5) during step d).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Alternatively, at least claims 1, 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fuchsl (US 6167919) in view of Wiman (US 2831356).
Regarding claim 1, Fuchsl discloses a method (Fig. 6-7) of twisting a pair of wires (15, 16). Fuchsl fails to disclose the specific method of twisting the pair of wires as claimed in claim 1. 
Wiman teaches a method (Fig. 1-4) of twisting a pair of wires (see Fig. 4: 13), comprising: 
a) arranging a first wire parallel (see Fig. 4: two wires are placed on the twister side to side – one wire is in front and the other wire is in the back) to a second wire along a longitudinal axis (horizontal axis between the wires); 
b) securing ends (secured by 8) of the first and second wires; 
c) gripping outer surfaces of central portions (10 grips the central portions of the wires) of the first and second wires, wherein inner surfaces (inner surfaces of the wires touching each other) of the central portions of the first and second wires are in contact with one another; 
d) rotating the central portions of the first and second wires, thereby twisting the first and second wires about one another (10 rotates and twists the two wires).
Since both references are concerned with twisting two wires together, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace the twisting method of Fushcl with the twisting method of Wiman in order to achieve predictable result of twisting the two wires shown as Fig. 4 of Wiman. KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007). See KSR rationales MPEP 2143 Section I (B).
Regarding claim 4, Fushcl in view of Wiman teaches the method according to claim 1, wherein the ends (ends of 15 and 16) of the first and second wires (15, 16) are attached to electrical terminals (32 are terminals are attached Col. 6 line 30-31).  
Regarding claim 5, Fushcl in view of Wiman teaches the method according to claim 5, wherein the electrical terminals are contained within electrical connector housings (examiner notes that most terminals are housed in the connector housings for connection).  
Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not disclose or render obvious a method of twisting a pair of wires comprising "... the U-shaped groove is defined by an inflatable U-shaped bladder…" as set forth in claim 13. 
Closest prior art Kodi (US 20120055578) teaches a similar method of twisting a pair of wires (Fig. 1-16) comprising a U-shaped groove (see Fig. 13-16: groove in the middle) defined by a set of grippers (50, 60).
However, none of the prior art teaches “the U-shaped groove is defined by an inflatable U-shaped bladder.” Accordingly, claim 13 is deemed patentable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20190214166, US 9194079, US 2796662, and US 2654403 teach similar wire twisting methods.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOBBY YEONJIN KIM whose telephone number is (571)272-1866.  The examiner can normally be reached on M-F 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BOBBY YEONJIN KIM/Examiner, Art Unit 3725